Citation Nr: 1040580	
Decision Date: 10/28/10    Archive Date: 11/04/10

DOCKET NO.  06-14 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
numbness, weakness, and hand swelling of the left upper 
extremity, claimed as a residual of surgeries performed at the 
Miami VA Medical Center (VAMC) in February 2004.  

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
numbness, flexor spasm, and a burning sensation of the right 
upper extremity, claimed as a residual of surgeries performed at 
the Miami VAMC in February 2004.  

3.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
numbness and burning of the left lower extremity, claimed as a 
residual of surgeries performed at the Miami VAMC in February 
2004.  

4.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
numbness and burning of the right lower extremity, claimed as a 
residual of surgeries performed at the Miami VAMC in February 
2004.  

5.  Entitlement to compensation under 38 U.S.C.A. § 1151 for a 
cervical spine disability, claimed as a residual of surgeries 
performed at the Miami VAMC in February 2004.  

6.  Entitlement to compensation under 38 U.S.C.A. § 1151 for a 
lumbar spine disability, claimed as a residual of surgeries 
performed at the Miami VAMC in February 2004.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

M. Riley, Counsel


INTRODUCTION

The Veteran served on active duty from November 1975 to November 
1979.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  Jurisdiction over the claims folder is 
currently held by the RO in Montgomery, Alabama. 

In January 2009, the Board remanded the case for further action 
by the originating agency.  The case has been returned to the 
Board for further appellate action.

In its January 2009 remand, the Board referred a claim for 
erectile dysfunction as a residual of the Veteran's February 2004 
VA surgery to the RO for development and adjudication.  This 
issue has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ) and the Board does not have 
jurisdiction over it.  The issue is therefore again 
referred to the AOJ for adjudication.  


FINDING OF FACT

Additional disabilities of the bilateral upper and lower 
extremities, manifested by numbness, weakness, and burning, and 
cervical and lumbar spine disabilities resulted from the 
Veteran's February 2004 surgeries at the Miami VAMC, but were not 
the proximate result of a lack of skill, carelessness, 
negligence, error in judgment, or an unforeseen event.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to compensation under 38 U.S.C. 
§ 1151 for numbness, weakness, and hand swelling of the left 
upper extremity, claimed as a residual of surgeries performed at 
the Miami VAMC in February 2004, have not been met.  38 U.S.C.A. 
§ 1151 (West 2002); 38 C.F.R. §§ 3.358, 3.800, 17.32 (2010).

2.  The criteria for entitlement to compensation under 38 U.S.C. 
§ 1151 for numbness, flexor spasm, and a burning sensation of the 
right upper extremity, claimed as a residual of surgeries 
performed at the Miami VAMC in February 2004, have not been met.  
38 U.S.C.A. § 1151; 38 C.F.R. §§ 3.358, 3.800, 17.32.

3.  The criteria for entitlement to compensation under 38 U.S.C. 
§ 1151 for numbness and burning of the left lower extremity, 
claimed as a residual of surgeries performed at the Miami VAMC in 
February 2004, have not been met.  38 U.S.C.A. § 1151; 38 C.F.R. 
§§ 3.358, 3.800, 17.32.

4.  The criteria for entitlement to compensation under 38 U.S.C. 
§ 1151 for numbness and burning of the right lower extremity, 
claimed as a residual of surgeries performed at the Miami VAMC in 
February 2004, have not been met.  38 U.S.C.A. § 1151; 38 C.F.R. 
§§ 3.358, 3.800, 17.32.

5.  The criteria for entitlement to compensation under 38 U.S.C. 
§ 1151 for a cervical spine disability, claimed as a residual of 
surgeries performed at the Miami VAMC in February 2004, have not 
been met.  38 U.S.C.A. § 1151; 38 C.F.R. §§ 3.358, 3.800, 17.32.

6.  The criteria for entitlement to compensation under 38 U.S.C. 
§ 1151 for a lumbar spine disability, claimed as a residual of 
surgeries performed at the Miami VAMC in February 2004, have not 
been met.  38 U.S.C.A. § 1151; 38 C.F.R. §§ 3.358, 3.800, 17.32.


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veteran contends that compensation is warranted for 
disabilities of the bilateral upper and lower extremities and 
cervical and lumbar spine under the provisions of 38 U.S.C.A. 
§ 1151 as the disabilities were incurred due to VA surgeries in 
February 2004 and were the result of fault on the part of VA.  

On February 23, 2004, the Veteran was admitted to the Miami VAMC 
to undergo a multilevel anterior cervical discectomy and fusion 
(ACDF).  The surgery was performed on the C4-C5 and C5-C6 levels 
of the spine without complications.  Postoperatively, the Veteran 
developed upper and lower extremity weakness and underwent an 
emergency C4-C6 laminectomy on February 24, 2004.  Cervical 
stenosis and Brown-Sequard syndrome were diagnosed and on March 
4, 2004, the Veteran was discharged and transferred to the spinal 
cord injury unit.  He was then diagnosed with tetraplegia and 
began a course of rehabilitation.  The Veteran has continued to 
undergo treatment for cervical quadriplegia, cervical stenosis 
and myelopathy, and chronic low back pain.  

When a Veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical treatment, 
compensated work therapy, or an examination furnished by the VA, 
disability compensation shall be awarded in the same manner as if 
such additional disability or death were service-connected.  
38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.  Under 38 U.S.C.A. § 1151, 
it is necessary to show that disability or death was the result 
of carelessness, negligence, lack of proper skill, error in 
judgment, similar instance of fault, or an event not reasonably 
foreseeable.

Whether the proximate cause of a Veteran's additional disability 
or death was an event not reasonably foreseeable is in each claim 
to be determined based on what a reasonable health care provider 
would have foreseen.  The event need not be completely 
unforeseeable or unimaginable but must be one that a reasonable 
health care provider would not have considered to be an ordinary 
risk of the treatment provided.  In determining whether an event 
was reasonably foreseeable, VA will consider whether the risk of 
that event was the type of risk that a reasonable health care 
provider would have disclosed in connection with the informed 
consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. 
§ 3.361(d)(2).

In addition to a showing of additional disability or death, there 
must be evidence showing either that VA failed to exercise the 
degree of care that would be expected of a reasonable health care 
provider, or that VA furnished treatment without the informed 
consent of the Veteran and his representative, in compliance with 
38 C.F.R. § 17.32.  Minor deviations from the 38 C.F.R. § 17.32 
requirements that are immaterial under the circumstances of a 
case will not defeat a finding of informed consent.  Consent may 
be express or implied as specified under 38 C.F.R. § 17.32(b), as 
in emergency situations.  38 C.F.R. § 3.361(d)(1).

The Board finds that the evidence of record establishes that the 
Veteran developed additional disabilities of the extremities and 
cervical and lumbar spine as a result of his February 2004 VA 
surgeries.  A VA physician who reviewed the record and offered a 
medical opinion in February 2010 found that the Veteran 
postoperatively developed cervical radiculopathy and myelopathy 
with a herniated disc and osteoarthritic changes of the spine 
after his VA surgery.  In addition, the discharge report and 
treatment records during this period clearly document the onset 
of weakness, numbness, and burning in the Veteran's upper and 
lower extremities, as well as additional spinal conditions.  The 
determinative issue in this case is therefore whether the 
Veteran's condition was the proximate result of a lack of skill, 
carelessness, negligence or error judgments, or an unforeseen 
event in VA treatment.  

As a preliminary matter, the Board notes that while the signed 
consent forms from the Veteran's two February 2004 surgeries are 
not of record, the evidence does not establish that VA furnished 
treatment without the informed consent of the Veteran.  
In November 2003, the Veteran was seen by his VA physician with 
complaints of severe upper arm pain with dysfunction of the right 
hand.  X-rays indicated cervical stenosis.  The treatment record 
from this examination shows that the physician reviewed the risks 
and benefits of a two level anterior cervical diskectomy and 
fusion (ACDF) with the Veteran, to include the risk of nerve 
injury and other complications, and the surgery was scheduled for 
February 2004.  

VA treatment records dating from February 2004 also establish 
that the Veteran's informed consent was verified on multiple 
occasions by VA personnel prior to the performance of surgery on 
February 23 and 24.  On February 10, 2004, a nurse preoperative 
clinic note indicated that the Veteran's consent to the ACDF was 
noted on his chart, and he was provided an Advance Directive 
discussion on February 11.  On February 23, the day of the ACDF 
surgery, the Veteran's informed consent was also confirmed 
several times.  Additionally, during the February 23 preoperative 
care plan, the Veteran verbalized understanding of the surgery, 
and the staff answered his questions and again explained the 
procedure.  Similarly, the Veteran's informed consent for the 
February 24, 2004 laminectomy was also verified prior to the 
commencement of surgery as reflected on the nurse intraoperative 
report.  Therefore, the available VA treatment records contain 
numerous references and confirmations of the Veteran's informed 
consent to both February 2004 surgical procedures in accordance 
with the provisions of 38 C.F.R. § 17.32.  

In a May 2005 statement, the Veteran alleged that he never gave 
consent for the February 2004 spinal surgery, and that he had 
been told his surgery was minor and pertained to the right 
shoulder.  The Board finds that the Veteran's statements 
regarding his lack of consent are not credible as they are 
inconsistent with previous statements made by the Veteran and the 
contents of his objective medical records.  Although the Veteran 
has alleged that he was unaware that his February 2004 surgery 
was for a spinal disability, during a January 2004 examination 
performed in connection with his claim for benefits from the 
Social Security Administration (SSA) he reported that he was 
scheduled for upcoming neck and back surgery.  In addition, as 
noted above, he discussed the ACDF procedure with his VA 
physician in November 2003, and his informed consent for the 
surgery was verified multiple times prior to the beginning of the 
procedure.  The Board also notes that the postoperative treatment 
records contain no complaints or objections from the Veteran 
regarding the nature of his surgery, and during a psychiatric 
consultation in March 2004 he reported that he had undergone 
surgery in February 2004 to relieve pressure on his spinal cord.  
The Board finds that statements provided by the Veteran in the 
context of contemporaneous medical care both before and after his 
February 2004 surgeries are more credible than those most 
recently provided in support of his claim for compensation.  In 
addition, the VA treatment records clearly document the Veteran's 
informed consent for both surgical procedures in February 2004.  
The Board therefore finds that VA had the informed consent of the 
Veteran prior to February 2004 surgeries.  The provisions of 
38 C.F.R. § 17.32 have been complied with, and any deviation from 
these requirements in this case does not defeat the finding of 
informed consent.

The evidence also does not establish that the Veteran's 
additional extremity and spinal disabilities were incurred due to 
VA's carelessness, negligence, lack of proper skill, error in 
judgment, similar instance of fault, or an event not reasonably 
foreseeable.  The operative report of the February 23, 2004 ACDF 
noted that there were no complications during surgery, and while 
a minimal cerebrospinal fluid leak occurred during the February 
24 laminectomy due to a small drill tear, nothing in the 
operative or postoperative records indicates such an occurrence 
was due to the fault of VA personnel or was unforeseeable.  In 
short, there is no indication in the Veteran's medical records 
that his additional disabilities were the result of fault on the 
part of VA or an unforeseeable event during his February 2004 
surgeries.  Furthermore, the February 2010 VA doctor also found 
that it was less likely as not that the Veteran's additional 
disabilities were caused by carelessness, negligence, lack of 
proper skill, error in judgment, similar instance of fault, or an 
event not reasonably foreseeable.  The VA doctor's rationale for 
this conclusion was that the Veteran had significant degenerative 
disc and osteoarthritic disease of the cervical spine prior to 
surgery, and his medical work-up, surgical treatment, and 
postoperative care were all medically appropriate.  

The Veteran has not provided any competent medical evidence in 
support of his claims establishing that his disabilities of the 
extremities and cervical and lumbar spine were due to VA's lack 
of skill, carelessness, negligence, an error in judgment, or an 
unforeseen event.  He has provided statements in support of his 
claims, and these statements are probative to the question of 
whether his conditions arose or worsened in conjunction with VA 
surgery.  That is not the ultimate issue in this case, however; 
the Board is not disputing the claimed worsening but must instead 
assess the role of any fault or unforeseen events.  The 
determination of whether there was lack of skill, carelessness, 
negligence, an error in judgment, or an unforeseen event is 
something that requires medical expertise, which the Veteran has 
not demonstrated.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 
462 (2007); Routen v. Brown, 10 Vet. App. 183, 186 (1997).

The Board must therefore conclude that although the Veteran's 
additional disabilities were the result of his February 2004 VA 
surgeries, the weight of the evidence does not establish that 
they were the proximate result of VA's lack of skill, 
carelessness, negligence, error in judgment, or an unforeseen 
event.  Accordingly, the claims for entitlement to compensation 
under the provisions of 38 U.S.C.A. § 1151 are denied.  


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010) defined VA's duty to assist a veteran in the development of 
a claim.  VA regulations for the implementation of the VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).

VA must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) and that the claimant is 
expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. § 
3.159(b) was furnished to the Veteran in a June 2004 letter.  The 
Veteran also received notice regarding the disability-rating and 
effective-date elements of the claims in March 2006.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA notice should be given before an initial AOJ decision is 
issued on a claim.  Pelegrini II, 18 Vet. App. at 119-120.  While 
complete VCAA notice was provided after the initial adjudication 
of the claims, this timing deficiency was remedied by the 
issuance of VCAA notice followed by readjudication of the 
claims.  Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  
The claims were readjudicated in the March 2010 SSOC.  Therefore, 
any timing deficiency has been remedied.

VA is also required to make reasonable efforts to help a claimant 
obtain evidence necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" 
contemplates that VA will help a claimant obtain records relevant 
to her claim, whether or not the records are in Federal custody, 
and that VA will provide a medical examination or obtain an 
opinion when necessary to make a decision on the claim.  38 
C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including all available records of VA treatment associated with 
his February 2004 surgeries.  Although the signed consent forms 
for the surgeries are not of record, VA has made multiple 
requests for such records from the Miami VAMC.  Following the 
Board's January 2009 remand, VA made requests for records from 
the Miami VAMC in March and August 2009 to include the Veteran's 
surgical consent forms.  While numerous treatment records were 
added to the claims folder following these requests, the consent 
forms were not included.  It is thus apparent that copies of the 
consent forms are not available for procurement, and the Board 
concludes that all reasonable efforts to procure these documents 
have been taken.  Remanding for additional efforts would serve no 
useful purpose and would only further delay a final decision in 
this case. 

The Board also finds that the remand orders of the January 2009 
Board decision have been fulfilled.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  In response to the Board's remand orders, a 
medical opinion was obtained in February 2010, records from the 
SSA were obtained, and multiple requests for the Veteran's 
consent forms from the Miami VAMC were made.  The Appeals 
Management Center in Huntington, West Virginia acknowledged the 
receipt of additional treatment records from the Miami VAMC in 
the March 2010 supplemental statement of the case (SSOC).  
Accordingly, remand for additional compliance is not required. 

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  




ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
numbness, weakness, and hand swelling of the left upper 
extremity, claimed as a residual of surgeries performed at the 
Miami VAMC in February 2004, is denied.  

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
numbness, flexor spasm, and a burning sensation of the right 
upper extremity, claimed as a residual of surgeries performed at 
the Miami VAMC in February 2004, is denied.  

Entitlement to compensation under 38 U.S.C.A. § 1151 for numbness 
and burning of the left lower extremity, claimed as a residual of 
surgeries performed at the Miami VAMC in February 2004, is 
denied.  

Entitlement to compensation under 38 U.S.C.A. § 1151 for numbness 
and burning of the right lower extremity, claimed as a residual 
of surgeries performed at the Miami VAMC in February 2004, is 
denied.  

Entitlement to compensation under 38 U.S.C.A. § 1151 for a 
cervical spine disability, claimed as a residual of surgeries 
performed at the Miami VAMC in February 2004, is denied.
  
Entitlement to compensation under 38 U.S.C.A. § 1151 for a lumbar 
spine 
disability, claimed as a residual of surgeries performed at the 
Miami VAMC in February 2004, is denied.  



____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


